       Case 3:20-cv-01088-SB        Document 21    Filed 11/02/20   Page 1 of 11




Kelly A. Giampa, OSB #980216
Email: kgiampa@lindsayhart.com
Jay W. Beattie, OSB # 871631
Email: jbeattie@lindsayhart.com
Michael J. Estok, OSB #090748
Email: mestok@lindsayhart.com
Melissa J. Bushnick, OSB # 140704
Email: mbushnick@lindsayhart.com
LINDSAY HART, LLP
1300 SW Fifth Avenue, Suite 3400
Portland, Oregon 97201-5640
Phone: 503-226-7677
Fax: 503-226-7697
       Attorneys for Defendants



                         UNITED STATES DISTRICT COURT

                               DISTRICT OF OREGON

                                PORTLAND DIVISION


ESTATE OF JUDITH JOY JONES through its                        Case No. 3:20-cv-01088 SB
PERSONAL REPRESENTATIVE ANGELA
BROWN, THE ESTATE OF CHRISTINA
BROADBENT through its PERSONAL                    DECLARATION OF JAY W. BEATTIE
REPRESENTATIVE MATTHEW                                IN SUPPORT OF DEFENDANTS’
BROADBENT, THE ESTATE OF GLORIA                      OBJECTIONS TO MAGISTRATE
CLARK through its PERSONAL                                  JUDGE’S FINDINGS AND
REPRESENTATIVE LEIGH ANN BYRNE,                                RECOMMENDATION
THE ESTATE OF LORRAINE CONLEY
through its PERSONAL REPRESENTATIVE
CLIFF CONLEY, THE ESTATE OF KEVIN
FORTUNE through its PERSONAL
REPRESENTATIVE GREG FORTUNE, and
THE ESTATE OF ALAN KUZENS through its
PERSONAL REPRESENTATIVE ZACH
KUZENS,
              Plaintiffs,

      v.

ST. JUDE OPERATING COMPANY, LLC,
dba HEALTHCARE AT FOSTER CREEK,
and BENICIA SENIOR LIVING, LLC,
           Defendants.


 DECLARATION OF JAY W. BEATTIE IN                                   LINDSAY HART, LLP
                                                                      02120268.DOCX
 SUPPORT OF DEFENDANTS’OBJECTIONS
 TO FINDINGS AND RECOMMENDATION
 Page 1
          Case 3:20-cv-01088-SB        Document 21       Filed 11/02/20    Page 2 of 11




I, Jay W. Beattie, make the following declaration:

         1.     I am one of the attorneys representing Defendants in the above-captioned matter,

and I make this declaration, under penalty of perjury, in support of Defendants’ Objections to

Magistrate Judge’s Findings and Recommendation.

         2.     Attached hereto as Exhibit 1 is a true and correct copy of Department of Health and

Human Services, Advisory Opinion 20-04 on the Public Readiness and Emergency Preparedness

Act and the Secretary’s Declaration under the Act (October 22, 2020, as Modified on October 23,

2020).

         I declare under penalty of perjury under the laws of the United States of America and

the State of Oregon that the foregoing is true and correct, and that this Declaration is executed

on November 2, 2020, at Portland, Oregon.

Dated this 2nd day of November, 2020.


                                                     s/ Jay W. Beattie
                                                     Jay W. Beattie, OSB #871631
                                                     Email: jbeattie@lindsayhart.com




 DECLARATION OF JAY W. BEATTIE IN                                          LINDSAY HART, LLP
                                                                             02120268.DOCX
 SUPPORT OF DEFENDANTS’OBJECTIONS
 TO FINDINGS AND RECOMMENDATION
 Page 2
          Case 3:20-cv-01088-SB                      Document 21              Filed 11/02/20             Page 3 of 11

     DEPARTMENT OF HEALTH & HUMAN SERVICES                                                                     Office of the Secretary
     _____________________________________________________________________________________________________________________________________
                                                                                                               The General Counsel
                                                                                                               Washington, D.C. 20201

ADVISORY OPINION 20-04 ON THE PUBLIC READINESS AND EMERGENCY PREPAREDNESS ACT
               AND THE SECRETARY’S DECLARATION UNDER THE ACT
               OCTOBER 22, 2020, AS MODIFIED ON OCTOBER 23, 2020

        The Office of the General Counsel (OGC) has received questions concerning the scope and
meaning of “program planner” and “Authority Having Jurisdiction” under the Public Readiness and
Emergency Preparedness (PREP) Act, 42 U.S.C. § 247d-6d, and its implementing secretarial Declara-
tions. This Advisory Opinion addresses:

        1.         Who is a program planner under the PREP Act and the Secretary’s March 10, 2020
                   Declaration, as amended (Declaration)? 1
        2.         What is the scope of the proviso in the Declaration limiting PREP Act coverage to,
                   inter alia, activities authorized by an “Authority Having Jurisdiction”?

        In this Advisory Opinion, OGC re-emphasizes the breadth of PREP Act immunity. It covers
a broad range of entities when such entities take reasonable steps to follow public-health guidelines
and directives in using covered medical products. Such entities are not limited to healthcare profes-
sionals and healthcare companies that are part of a government response to the COVID-19 pandemic.
Such entities may also include businesses, schools, and places of worship.

                                                       I.         ANALYSIS

                                                         A. BACKGROUND

        COVID-19 is an unprecedented global challenge. As we learn more about the highly conta-
gious pathogen that causes COVID-19, public-health guidance and directives tend to change to reflect
the new knowledge. Those changes do not always occur uniformly or simultaneously among scientists
and across America’s federal, state, territorial, tribal, local, and other public-health authorities—leading
to uncertainty.

        Those uncertainties present potential legal risk for public and private individuals and organi-
zations as they combat the pandemic, restore and strengthen America’s economy, ensure that trans-
portation remains available, and provide safe environments for education and worship. Unfortunately,
such perceived risks may hinder those essential efforts.

         They should not. The PREP Act exists, in part, to remove legal uncertainty and risk. When
an individual or organization satisfies the requirements of the PREP Act and the Declaration, that
“covered person” “shall be immune from suit and liability under Federal and State law with respect
to all claims for loss caused by, arising out of, relating to, or resulting from the administration to or
the use by an individual of a covered countermeasure.” 2

1
  See Declaration Under the Public Readiness and Emergency Preparedness Act for Medical Counter-
measures Against COVID–19, 85 Fed. Reg. 15,198, 15,202 (Mar. 17, 2020) (Declaration); 85 Fed. Reg.
21,012 (Apr. 15, 2020) (First Amendment); 85 Fed. Reg. 35,100 (June 8, 2020) (Second Amendment);
85 Fed. Reg. 52,136 (Aug. 24, 2020) (Third Amendment).
2
  42 U.S.C. § 247d-6d(a)(1).
                                                                   1

                                                                                                                              Exhibit 1
                                                                                                                             Page 1 of 8
         Case 3:20-cv-01088-SB           Document 21        Filed 11/02/20      Page 4 of 11




       Under the PREP Act, the term “covered person” includes a broad range of individuals and
organizations. The term includes, among other things, anyone who supervises or administers a pro-
gram with respect to the administration, dispensing, distribution, provision, or use of a security coun-
termeasure or a qualified pandemic or epidemic product, including anyone who provides a facility to
administer or use a covered countermeasure in accordance with the Declaration.

        The term “covered countermeasure” generally includes products (1) that the Food and Drug
Administration (FDA) has approved, cleared, licensed, or authorized for emergency or investigational
use; and (2) that are used to address COVID-19 or associated health threats, including harms that
COVID-19 might otherwise cause.

        The Declaration broadly extends PREP Act immunity to, among other things, a covered per-
son’s conduct relating to the administration or use of covered countermeasures according to applica-
ble public-health guidance and directives during this declared emergency. 3

      As we have previously explained, when a person complies with all other requirements in the
PREP Act and Declaration, PREP Act immunity applies if

               the person reasonably could have believed that the person was a covered person,
               the person reasonably could have believed that the product was a covered counter-
                measure, and
               the person did not engage in willful misconduct that proximately caused serious phys-
                ical injury or death.4

         This Advisory Opinion discusses the broad availability of that immunity in more detail. Spe-
cifically, we focus on (1) the definition of a “program planner” and (2) the activities authorized by an
“Authority Having Jurisdiction.” This Advisory Opinion also provides examples of PREP Act cov-
erage when a “program planner” follows the public-health guidance or directives of an applicable
“Authority Having Jurisdiction”—even as guidance or directives change or they conflict with other
guidance or directives.
                                          B. PROGRAM PLANNERS

         Under the PREP Act, the term “covered person” includes the United States or “manufactur-
ers, distributors, program planners, and qualified persons, and their officials, agents, and employees.” 5



3
  See 85 Fed. Reg. at 15,200 (affording liability immunity to “covered persons” for “recommended
activities” related to activities authorized in accordance with the public-health and medical response
of the Authority Having Jurisdiction).
4
  See Advisory Opinion on the Public Readiness and Emergency Preparedness Act and the March 10,
2020 Declaration under the Act (May 19, 2020), https://www.hhs.gov/sites/default/files/prep-act-
advisory-opinion-hhs-ogc.pdf (last visited Oct. 23, 2020) (PREP Act Advisory Opinion); see also 42
U.S.C. § 247d-6d(a)(4)(B).
5
  85 Fed. Reg. at 151,199; 42 U.S.C. § 247d-6d(i)(2).


                                                    2

                                                                                                 Exhibit 1
                                                                                                Page 2 of 8
         Case 3:20-cv-01088-SB           Document 21        Filed 11/02/20      Page 5 of 11




The PREP Act broadly defines a “program planner” using three elements: identity, function, and
compliance.
        Identity: A program planner is a state or local government, including an Indian tribe, a person
employed by the State or local government, or other “person” who carries out the functions described
immediately below. Under the PREP Act, a “person” includes “an individual, partnership, corpora-
tion, association, entity, or public or private corporation, including a Federal, state, or local govern-
ment agency or department.”6
         Function: A program planner performs certain functions, including “supervis[ing] or adminis-
ter[ing] a program with respect to the administration, dispensing, distribution, provision, or use of a
security countermeasure or a qualified pandemic or epidemic product.” 7 The statute explains that
those functions broadly include “establish[ing] requirements, provid[ing] policy guidance, or
suppl[ying] technical or scientific advice or assistance or provid[ing] a facility to administer or use a
covered countermeasure.”8
        Compliance: Finally, to qualify as a program planner, the entity must perform those functions
“in accordance with” the Declaration.9
        The Declaration incorporates these definitions.10 The Declaration’s preamble further explains
that a program planner can be a “private sector employer or community group” that “carries out the
described activities.”11 Nothing in the preamble or text of the Declaration limits the statutory defini-
tions.
         In short, any individual or organization can potentially be a program planner and receive PREP
Act coverage. So for example, private businesses, public and private transportation providers, public
and private schools, and religious organizations are all eligible for PREP Act coverage when they act
in accordance with the PREP Act and the Declaration. It is important to remember, however, that
the PREP Act does not provide immunity against federal enforcement actions. 12 And PREP Act
immunity (but not preemption) is limited to claims for death, physical, mental or emotional injury,
illness, disability or condition, fear of such harm or need for medical monitoring, and damage to
property, including business interruption loss. 13




6
  42 U.S.C. § 247d-6d(i)(5).
7
  Id. at § 247d-6d(i)(6).
8
  Id.
9 We use the term “entity” to include persons (see 1 U.S.C. § 1) and governmental units, whether state,

tribal, local, or federal.
10
   See 85 Fed. Reg. at 15,201.
11
   Id. at 15,199.
12
   See PREP Act Advisory Opinion at 2.
13
   See 42 U.S.C. § 247d-6d; PREP Act Advisory Opinion.


                                                   3

                                                                                                Exhibit 1
                                                                                               Page 3 of 8
         Case 3:20-cv-01088-SB           Document 21        Filed 11/02/20       Page 6 of 11




                                C. AUTHORITY HAVING JURISDICTION

        In order for there to be PREP Act coverage, there must be a PREP Act declaration. 14 Among
other things, such a declaration may specify whether PREP Act immunity “is effective only to a par-
ticular means of distribution as provided in subsection (a)(5) for obtaining the countermeasure, and if
so, the particular means to which such subsection is effective.” 15

         For the COVID-19 public-health emergency, section VII of the Declaration specifies that
“liability immunity is afforded to Covered Persons only for Recommended Activities involving Cov-
ered Countermeasures that are related to” (1) federal agreements or (2) “[a]ctivities authorized in ac-
cordance with the public health and medical response of the Authority Having Jurisdiction to pre-
scribe, administer, deliver, distribute or dispense the Covered Countermeasures following a Declara-
tion of an emergency.”16 An Authority Having Jurisdiction may authorize such activities through,
among other things, guidance, requests for assistance, agreements, directives, or other arrangements
(collectively guidance).17

        Public-health guidance from an applicable Authority Having Jurisdiction that recommends or
requires using covered countermeasures in certain circumstances may qualify as authorizations under
the PREP Act and the Declaration. But to obtain such authorization, a covered person must follow
that public-health guidance. The Declaration explains that the Authority Having Jurisdiction means
the “public agency or its delegate that has legal responsibility and authority for responding to an inci-
dent, based on political or geographical (e.g., city, county, tribal, state, or federal boundary lines) or
functional (e.g., law enforcement, public health) range or sphere of authority.” 18 Therefore, a covered
person must comply with the public-health guidance issued by an Authority Having Jurisdiction over
the person’s activity or location in order to qualify for PREP Act immunity.

         If there are conflicts, PREP Act coverage will apply to a covered person using a covered coun-
termeasure in accordance with any of the guidance. A conflict exists when (1) one guidance includes
a recommendation or mandate that another guidance does not, and (2) there is no order of precedence
under applicable law or in the guidance itself. If the applicable law or the guidance explains which
authority takes precedence, a covered person must follow the guidance of the Authority Having Ju-
risdiction that takes precedence in order to obtain PREP Act coverage.

        To illustrate, if a governor’s order on using face masks preempts or otherwise takes precedence
over a mayor’s order under that state’s law, then the former must be the basis for PREP Act coverage.
If one guidance says that it does not replace another guidance, the latter must be the basis for PREP
Act coverage. For example, the Centers for Disease Control and Prevention’s (CDC) guidance for
“Preparing for a Safe Return to School” specifies that “[t]his guidance is meant to supplement—not
replace—any state, local, territorial, or tribal health and safety laws, rules, and regulations with which



14
   See 42 U.S.C. § 247d-6d(a)(1).
15
   42 U.S.C. § 247d-6d(b)(2)(E).
16
   See 85 Fed. Reg. at 15,202.
17
   PREP Act Advisory Opinion at 2.
18
   85 Fed. Reg. at 15,202.


                                                    4

                                                                                                 Exhibit 1
                                                                                                Page 4 of 8
         Case 3:20-cv-01088-SB           Document 21        Filed 11/02/20       Page 7 of 11




schools must comply.”19 So if there were a conflict between that CDC guidance and “any state, local,
territorial, or tribal health and safety laws, rules, and regulations with which schools must comply,” a
covered person must rely on guidance of the latter jurisdiction, and not CDC’s guidance, as the basis
for PREP Act coverage.

         If a guidance changes, the guidance in effect during the activity at issue will determine whether
there is PREP Act coverage.

                                              D. EXAMPLES

       To illustrate more concretely the discussion above, we provide the following hypothetical ex-
amples of program planners using covered countermeasures according to the guidance of an Authority
Having Jurisdiction. We use these examples to help illustrate only the PREP Act doctrines discussed
above.

        Testing: Federal, state, and local Authorities Having Jurisdiction issue conflicting guidance on
how frequently to test at universities. Neither the state or federal law, nor the guidance from the state
or federal Authorities Having Jurisdiction, preempts or supersedes the guidance from the local Au-
thority Having Jurisdiction. A private university that has re-opened for in-person learning follows the
guidance of the local Authority Having Jurisdiction in the geographic area where the university is
located. The university uses a COVID-19 test that has received an Emergency Use Authorization
(EUA) by the FDA. The local Authority Having Jurisdiction recommends a lower testing frequency
than the state or federal Authorities Having Jurisdiction. A student who gets COVID-19 sues the
university, claiming that its failure to follow the guidance from the state or federal Authority Having
Jurisdiction caused the student’s injuries.

        The university is a program planner because it has, among other things, “supervised or admin-
istered a program with respect to the administration … or use of a … qualified pandemic … prod-
uct.”20 By following the guidance of the local Authority Having Jurisdiction, the university has com-
plied with the Declaration.

       The university is immune from suit and liability for loss, assuming that it has satisfied all other
requirements of the PREP Act and Declaration.

        Face Masks: FDA has issued an EUA authorizing “the use of face masks, including cloth face
coverings, as source control for use by members of the general public, as well as [health care personnel]
in healthcare settings, to cover their noses and mouths, in accordance with CDC recommendations,
to help prevent the spread of SARS-CoV-2 during the COVID-19 pandemic.” 21
19
    Preparing K-12 School Administrators for a Safe Return to School in Fall 2020, CDC,
https://www.cdc.gov/coronavirus/2019-ncov/community/schools-childcare/prepare-safe-re-
turn.html (last visited Oct. 23, 2020).
20
   42 U.S.C. § 247d-6d(i)(6).
21
    April 24, 2020 Letter to Manufacturers of Face Masks, FDA, https://www.fda.gov/me-
dia/137121/download (last visited Oct. 23, 2020); FAQs on the Emergency Use Authorization for Face
Masks (Non-Surgical), FDA, https://www.fda.gov/medical-devices/emergency-situations-medical-de-
vices/faqs-emergency-use-authorization-face-masks-non-surgical (last visited Oct. 23, 2020).


                                                    5

                                                                                                 Exhibit 1
                                                                                                Page 5 of 8
         Case 3:20-cv-01088-SB            Document 21        Filed 11/02/20      Page 8 of 11




         CDC has issued guidance for “Grocery & Food Retail Workers.” 22 In that guidance, “CDC
recommends wearing cloth face coverings in public settings where other social distancing measures
are difficult to maintain, especially in areas of significant community-based transmission.” The guid-
ance also directs employers of grocery and food-retail workers to “[f]ollow all applicable local, state,
and federal regulations and public health agency guidelines.”23 A county department of health has
issued a face-mask guidance recommending that those working inside a grocery store should wear
cloth face covering and maintain social distancing.

         Following CDC guidance, a grocery store in that county requires its workers to wear cloth face
coverings in the public portions of its stores “where other social distancing measures are difficult to
maintain.” A customer in that store gets COVID-19 and sues the grocery store, claiming that its
failure to follow the county guideline contributed to the customer’s injuries.

        Here, the CDC guidance directed the grocery store to follow all local, state, and federal regu-
lations and public-health agency guidelines. The grocery store failed to follow the more stringent
county guideline. Therefore, the grocery store does not have PREP Act immunity against the cus-
tomer’s claim.

        COVID-19 Vaccine Administration. CDC prioritizes certain populations to receive the COVID-
19 vaccine while there are limited doses. A pharmacy prioritizes the CDC-designated populations for
receiving the COVID-19 vaccine.

       Because of that prioritization, someone seeks but does not receive the COVID-19 vaccine
from the pharmacy because of the limited quantity of vaccine doses. That person gets COVID-19
and sues the pharmacy.

         The pharmacy is a program planner, as set forth above. Administration of covered counter-
measures, as defined in the Declaration, includes both “physical provision of the countermeasures to
recipients” or “activities and decisions directly relating to public and private delivery, distribution and
dispensing of the countermeasures to recipients, management and operation of countermeasure pro-
grams, or management and operation of locations for purpose[s] of distributing and dispensing coun-
termeasures.”24 Management and operation of countermeasure programs and decisions directly relat-
ing to public and private delivery, distribution, and dispensing of countermeasures involve decisions
regarding prioritization of populations to receive countermeasures while there are limited doses. And
prioritization necessarily entails temporarily withholding limited doses from some recipients, as di-
rected by an Authority Having Jurisdiction.

        By administering the COVID-19 vaccine pursuant to CDC prioritization, the pharmacy has
complied with the guidance of an Authority Having Jurisdiction. The pharmacy has PREP Act cov-
erage, assuming that it has also complied with all other requirements of the PREP Act and Declaration.

22
      What Grocery and Food Retail Workers Need to Know about COVID-19, CDC,
https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/grocery-food-retail-work-
ers.html (last visited Oct. 23, 2020).
23
   Id. (emphasis added).
24
   85 Fed. Reg. at 15,202.
                                                    6

                                                                                                  Exhibit 1
                                                                                                 Page 6 of 8
         Case 3:20-cv-01088-SB           Document 21        Filed 11/02/20       Page 9 of 11




         During the H1N1 pandemic, a New York court addressed a similar situation. In Casabianca v.
Mount Sinai Medical Center, the court concluded that the PREP Act does not cover a provider that
followed guidelines from CDC, the New York State Department of Health, and the New York City
Department of Health. 1014 N.Y. Slip. Op. 33583(U), 2014 WL 10413521 (N.Y. Sup. Dec. 12, 2014).
Under those guidelines, children, pregnant women, and hospital employees received priority for the
H1N1 vaccine while there were shortages. The plaintiff’s husband did not fit into any of those eligi-
bility categories; hence, he did not receive the vaccine. The husband died after a surgical procedure
and exposure to swine flu. His wife sued the provider. The court held that PREP Act immunity did
not apply because it “only applies to the actual use of the vaccine.” Id. at *4.

         The court was wrong. As the court acknowledged, “administration” is broader than the “phys-
ical provision of a countermeasure to a recipient.” Id. at *3. “Administration” also encompasses
“activities related to management and operation of programs and locations for providing counter-
measures to recipients, such as decisions and actions involving security and queuing, but only insofar
as those activities directly relate to the countermeasure activities.” Id.

         Activities relating to management and operation of a vaccination program pursuant to an Au-
thority Having Jurisdiction include following CDC directions on who to vaccinate when there are
limited doses. If anything, following CDC directions on vaccination priority has a closer relationship
to the use of the vaccine than decisions about security and queuing recipients of the vaccine, which
may result in “slip and fall injuries and vehicle accidents that are connected to the vaccination process,
be it at a retail store or some other facility.” Id. at 4. The court recognized that PREP Act immunity
can cover such injuries and accidents, but declined to interpret “activities related to management and
operation of programs and locations for providing countermeasures to recipients” consistent with the
plain meaning of that phrase. The plain meaning of “management and operation of programs for
providing countermeasures” includes following CDC vaccine-prioritization guidelines. And if there
were any doubt, the plain meaning of “activities related to” such management and operation is even
broader. And that broader definition would certainly cover running a vaccination program pursuant
to CDC guidelines, even assuming arguendo that “management and operation” does not.

                                            II.     Limitations
        This Advisory Opinion may be supplemented or modified. It is intended to minimize the
need for individual advisory opinions. This Advisory Opinion sets forth the current views of the
Office of the General Counsel.25 It is not a final agency action or a final order. Nor does it bind the
Department of Health and Human Services or the federal courts. It does not have the force or effect
of law.
        Persons seeking PREP Act immunity are responsible for determining whether their products
are “covered countermeasures,” whether a person or entity is a “covered person,” whether reasonable

25
  See Air Brake Sys., Inc. v. Mineta, 357 F.3d 632, 647-48 (6th Cir. 2004) (holding that the Chief Counsel
of the National Highway Traffic Safety Administration had delegated authority to issue advisory opin-
ions to regulated entities in fulfillment of a congressional directive to promote regulatory compliance);
5 U.S.C. § 301(“The head of an executive department ... may prescribe regulations for the government
of his department, the conduct of its employees, [and] the distribution and performance of its busi-
ness[.]”); Statement of Organization, Functions, and Delegations of Authority, 85 Fed. Reg. 54,581
54,583 (Sept. 2, 2020).
                                                    7

                                                                                                 Exhibit 1
                                                                                                Page 7 of 8
        Case 3:20-cv-01088-SB         Document 21       Filed 11/02/20     Page 10 of 11




precautions have been taken to facilitate the safe use of covered countermeasures, and in general,
whether immunity applies to them and their activities. In order to obtain PREP Act coverage, persons
must meet all requirements set forth in the PREP Act and the Declaration.




                                                     Robert P. Charrow
                                                     General Counsel
                                                     October 23, 2020




                                                 8

                                                                                            Exhibit 1
                                                                                           Page 8 of 8
        Case 3:20-cv-01088-SB         Document 21   Filed 11/02/20     Page 11 of 11




                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 2, 2020 I served a copy of DECLARATION OF JAY W.

BEATTIE IN SUPPORT OF DEFENDANTS’OBJECTIONS TO MAGISTRATE JUDGE’S

FINDINGS AND RECOMMENDATION on the following person(s) in the manner indicated

below at the following address(es):

        Bonnie Richardson
        Joseph Franco
        Simon Whang
        Richardson Wright, LLP
        Suite 470 Fox Tower
        805 SW Broadway
        Portland, Oregon 97205
        bonnie@richardsonwright.com
        joe@richardsonwright.com
        simon@richardsonwright.com
        (503) 546-4637

               Attorneys for Plaintiffs


               by CM/ECF Electronic Transmission
               by Facsimile Transmission
               by First Class Mail
               by Hand Delivery
               by Overnight Delivery


                              By: s/ Jay W. Beattie
                                   Kelly A. Giampa, OSB No. 980216
                                   kgiampa@lindsayhart.com
                                   Jay W. Beattie, OSB No. 871631
                                   jbeattie@lindsayhart.com
                                   Michael J. Estok, OSB #090748
                                   Email: mestok@lindsayhart.com
                                   Melissa J. Bushnick, OSB # 140704
                                   Email: mbushnick@lindsayhart.com
                                   Attorneys for Defendants
